DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/03/2021 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 2A-C, 4A-B and 5A recite reference numerals 228, 428 and 528 respectively. However, these references are not found in the written description.
Fig. 2A recite reference numeral 292. However, this reference numeral is not found in the written description.

 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a perforated top panel in the storage compartment may be pressed into the storage compartment” must be shown or the feature(s) canceled from the claim(s). The perforation from the top panel of the inner sleeve must be shown when the container/package is assembled.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Para 24 recites “(or bended), should read “(or bent)”.
Appropriate correction is required.
Claim Objections
Claim 1, 4, 17 and 20 objected to because of the following informalities:  
Claim 1 recites “the bottom sleeve and thebottom panel” should read “the bottom sleeve and the bottom panel”.
Claim 1 recites, “engage a locking ridge” should read “engages with a locking ridge”.
Claim 4 recites “press the locking tab ofthe inner” should read “press the locking tab of the inner”.
Claim 9 recites “storagecompartment” should read “storage compartment”.
Claim 9 recites” the storage compartment” should read “ a storage compartment”. The limitation currently lacks proper antecedent basis.
Claim 17 recites, ““engage a locking ridge” should read “engages with a locking ridge”.

Claim 20 recites “locking tab ofthe outer sleeve” should read “locking tab of the outer sleeve”.

Claim 20 recites “the locking tab of the outer sleeve” should read “a locking tab of the outer sleeve” in line 4-5. The limitation currently lacks proper antecedent basis. 

Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is led to be indefinite because it is unclear if “a locking tab of the inner sleeve” of line 13 is a newly recited structure or refers back to “locking tab” of line 5. The claim will be 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 8, 10-12, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palmer (US 20210016939).
Regarding claim 1, Palmer discloses, A packaging apparatus (100) comprising: an inner sleeve (2); an outer sleeve (1); and a first locking mechanism of the packaging apparatus configured to lock the inner sleeve inside the outer sleeve responsive to sliding the inner sleeve inside the outer sleeve (Fig. 6,; Para 32; spring tab 7 is pushed against ridge 8 to make the locking mechanism in between element 1 and 2) , wherein: a locking tab (7) of the inner sleeve connected to an end of a bottom panel (See annotated fig. below) of the inner sleeve is configured to: move from a position in between and substantially parallel to the bottom panel of the inner sleeve and a middle panel (See annotated fig. below) of the outer sleeve to an angled position (Fig. 6) protruding into a first area (See annotated fig. 

    PNG
    media_image1.png
    266
    633
    media_image1.png
    Greyscale

Regarding claim 3, Palmer discloses an aperture (Para 24; Fig. 1; 5) located on the bottom panel of the outer sleeve wherein a user can access the locking tab of the inner sleeve when the inner sleeve is positioned inside the outer sleeve in a closed configuration (Fig. 6).

Regarding claim 4, Palmer discloses, the user can press the locking tab (Fig. 6; 7) of the inner sleeve into the outer sleeve via the aperture (5) and disengage the locking tab of the inner sleeve from the locking ridge to unlock the packaging apparatus (Para 24).
Regarding claim 8, Palmer discloses, a storage compartment (3) located in the inner sleeve.

Regarding claim 10, Palmar discloses, a pull tab (40) for removal of the inner sleeve from inside the outer sleeve (Para 25).



    PNG
    media_image2.png
    343
    444
    media_image2.png
    Greyscale


Regarding claim 12, Palmer discloses the first locking mechanism locks the inner sleeve in its entirety inside the outer sleeve (Fig. 6).
	Regarding claim 17, Palmer discloses, A packaging apparatus (100) comprising: an inner sleeve (2), including: a storage compartment (3) ;a locking tab (7) ; and a pull tab (40; Fig. 1); an outer sleeve (1), including: an aperture (Para 24; Fig. 1; 5) located on the bottom panel of the outer sleeve wherein a user can access the locking tab of the inner sleeve when the inner sleeve is positioned inside the outer sleeve in a closed configuration (Fig. 6); and a first locking mechanism of the packaging apparatus configured to lock the inner sleeve inside the outer sleeve responsive to sliding the inner sleeve inside the outer sleeve (Fig. 6,; Para 32; spring tab 7 is pushed against ridge 8 to make the locking mechanism in between element 1 and 2), wherein: a locking tab (7) of the inner sleeve (2) connected to a bottom panel of the inner sleeve is configured to: move from a position in between and substantially parallel to 

    PNG
    media_image1.png
    266
    633
    media_image1.png
    Greyscale


Regarding claim 19, Palmar discloses the user can press the locking tab (7) of the inner sleeve into the outer sleeve via the aperture (5) and disengage the locking tab of the inner sleeve from the locking ridge to unlock the packaging apparatus (Para 24 “.comprising at least one access opening 5 disposed through a surface of the cover 1, at least one spring tab 7 accessible through the at least one access opening 5”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 2, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer as applied to claim 1, and 17 in view of Freeze (US 20070251983; using Application number 10595714).

Regarding claim 2 and 18 Palmer discloses edge of the locking ridge (edge of 6) and edge of the locking tab of the inner sleeve (7) and the edge of the locking ridge and edge of the locking tab of the inner sleeve are configured to oppose one another to form the first locking mechanism (Fig. 6).
However, Palmer does not explicitly discloses the shape of the edge of the locking ridge and edge of the locking tab of the inner sleeve to be arc shape.
Freeze is in the field of endeavor and discloses a locking tab (154) of an inner sleeve with an edge and edge of the locking ridge (156) to be arc-shaped (Para 38). Below is a depiction of the blank of Freeze with reference numerals (Application Number 10595714). Freeze discloses these engaging shapes to be a matter of design choice (Para 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palmer to incorporate arc shaped locking mechanism as taught by Freeze since it is considered to be a matter of design choice ( Freeze, Para 38). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.


    PNG
    media_image3.png
    832
    674
    media_image3.png
    Greyscale

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer-freeze as applied to claim 4 in view of Albrecht (US 20120234701).
Regarding claim 5, Palmer-freeze does not explicitly discloses, a second locking mechanism of the packaging apparatus configured to lock the inner sleeve to the outer sleeve responsive to sliding the inner sleeve from the outer sleeve until the locking tab of the inner sleeve latches onto the locking tab of the outer sleeve, the locking tab of the inner sleeve and the locking tab of the outer sleeve angled in opposing directions.
Albrecht is in the field of endeavor and discloses a second locking mechanism (fig. 5) of the packaging apparatus configured to lock the inner sleeve (150)  to the outer sleeve (100) responsive to sliding the inner sleeve from the outer sleeve until the locking tab (160) of the inner sleeve latches onto 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palmer-freeze to incorporate a second locking mechanism of the packaging apparatus configured to lock the inner sleeve to the outer sleeve responsive to sliding the inner sleeve from the outer sleeve until the locking tab of the inner sleeve latches onto the locking tab of the outer sleeve, the locking tab of the inner sleeve and the locking tab of the outer sleeve angled in opposing directions as taught by Albrecht for the purpose of preventing the inner sleeve to be taken out of the outer sleeve completely (“prevent the tray 150 from being completely removed from within the sleeve 100”Para 52). 

Regarding claim 6, Palmer-freeze-Albrecht discloses the second locking mechanism prevents the inner sleeve from sliding entirely out of the outer sleeve (Albrecht , Para 52).

Regarding claim 7, Palmer-freeze-Albrecht discloses the second locking mechanism locks the inner sleeve partially inside the outer sleeve (Fig. 5).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer as applied to claim 1 in view of Chambers (US 20170297803).
Regarding claim 9, Palmer discloses storage compartment (3) but does not explicitly discloses, a perforated top panel in the storage compartment may be pressed into the storage compartment to receive and hold a storage item in place.
Chambers is in the field of endeavor and discloses a perforated top panel (region 214 has perforation as shown in fig. 2, Para 33 discloses these dashed lines to be perforated) in the storage compartment may be pressed into the storage compartment to receive and hold a storage item in place 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palmer to incorporate perforation line to the top panel of the compartment as taught by Chambers for the purpose of having secured and protective storage compartment.  


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer as applied to claim 17 in view of Albrecht (US 20120234701).

Regarding claim 20, Palmer discloses a pull tab (40) located at the end of the inner sleeve (Fig. 1) but does not explicitly discloses, a second locking mechanism of the packaging apparatus configured to lock the inner sleeve to the outer sleeve responsive to sliding the inner sleeve from the outer sleeve with the pull tab located on the end of the inner sleeve until the locking tab of the inner sleeve latches onto the locking tab of the outer sleeve, the locking tab of the inner sleeve and the locking tab of the outer sleeve angled in opposing directions.
Albrecht is in the field of endeavor and discloses a second locking mechanism (fig. 5) of the packaging apparatus configured to lock the inner sleeve (150)  to the outer sleeve (100) responsive to sliding the inner sleeve from the outer sleeve until the locking tab (160) of the inner sleeve latches onto the locking tab of the outer sleeve (Para 52; element 118), the locking tab of the inner sleeve and the locking tab of the outer sleeve angled in opposing directions (Fig. 5, 6) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palmer-freeze to incorporate a second locking mechanism of the 
As a result of the combination, when the pull-tab is pulled, the locking tab of the inner sleeve would latch onto the locking tab of the outer sleeve creating a second lock mechanism. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guavin (US 20200180808) discloses an inner sleeve and an outer sleeve with locking mechanism and a pull tab.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANJIDUL ISLAM/               Examiner, Art Unit 3736                                                  



/RAFAEL A ORTIZ/               Primary Examiner, Art Unit 3736